TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 17, 2014



                                     NO. 03-14-00506-CV


                      Beaumont Independent School District, Appellant

                                                v.

         Texas Education Agency; Michael L. Williams, in his Official Capacity as
                Commissioner of Education; and Karen Neild, Appellees




      APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on July 24, 2014. Beaumont

Independent School District has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.